Per Curiam:

This was an action in ejectment, the plaintiffs basing their claim upon an old Indian title. It seems probable that the judgment of the district court should be affirmed upon the theory that they are precluded from recovery by reason of laches, under the authority of Dunbar v. Green, 66 Kan. 557, 72 Pac. 243. It appears, however, that the judgment sought to be reviewed was rendered September 24, 1902, when an order was made giv*873ing plaintiff ninety days in which to serve a case, allowing ten days to suggest amendments, and requiring five days’ notice of settlement to be given, but otherwise making no provision for the time of settlement. The term of office of the trial judge expired January 12, 1903, and although he was his own successor, within the rule stated in Mowery v. Bank, 67 Kan. 128, 72 Pac. 539, he had no jurisdiction to settle and sign the case later than January 12,1903.
The proceeding in error is dismissed.